VAUGHN, Judge.
 Plaintiffs contend that the evidence, as a matter of law, was insufficient to allow the jury to consider defendants’ claim of title by adverse possession and urges, therefore, that it was error to deny their motions for directed verdict and judgment notwithstanding the verdict. The thrust of plaintiffs’ argument appears to be that there was no evidence that defendants’ possession was hostile so as to rebut the presumption that it was *285subordinate to owner’s legal title. We disagree. The evidence was conflicting. Plaintiffs offered evidence tending to show that L. L. Dudley took possession as an agent or employee of the corporation and that his possession was permissive. Defendants’ evidence was to the contrary. Conflicts in the evidence and in the inferences arising thereon were for the jury under appropriate instructions from the court. Chambers v. Chambers, 235 N.C. 749, 71 S.E. 2d 57. We have reviewed the judge’s charge and find that he fully and accurately declared and explained the law arising on the evidence given in the case. Among other things, the court correctly charged the jury that if defendants’ predecessor entered into possession with the permission of the owner that possession would not be adverse until he disclaimed such arrangement in such manner as to put the owner on notice that he was no longer using the land by permission, but was claiming it as absolute owner. Board of Education v. Lamm, 276 N.C. 487, 173 S.E. 2d 281.
Plaintiffs contend that it was error to admit the notice of sheriff’s levy and certificate of tax sale. We cannot sustain the contention. The parties stipulated that the documents were genuine and, if relevant and material, could be received without further identification or proof. The documents were relevant to show the hostile interest with which L. L. Dudley possessed the land and the notoriety of that possession.
Plaintiffs also contend that it was error to admit evidence of declarations of L. L. Dudley to the effect that he had bought the land and that it “belonged to him.” At the time Dudley is reported to have made the declarations he was in possession of the land and they were, therefore, admissible to show that he claimed to possess as the real owner.
One of the witnesses for defendants testified that L. L. Dudley “signed an easement” across the property and this is the subject of another of plaintiffs’ exceptions. We see no error prejudicial to plaintiffs. It was stipulated that the document was genuine and it was introduced into evidence.
We. have carefully considered all of the assignments of error brought forward by plaintiffs. The case was well tried by able counsel before a fair and impartial judge. We find no *286error that would justify this Court in disturbing the solemn verdict of the jury.
No error.
Judges Martin and Clark concur.